Citation Nr: 1619952	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.

2.  Entitlement to an evaluation in excess of 30 percent disabling for pes planus.

3.  Entitlement to an evaluation in excess of 10 percent for residuals, osteotomy of left third metatarsal.

4.  Entitlement to a higher evaluation for service-connected lumbar spondylosis, evaluated as 10 percent disabling from April 22, 2009, 20 percent from January 18, 2011, and 40 percent from December 17, 2011.

5.  Entitlement to a higher evaluation for service-connected lumbar spondylosis, solely as to whether a separate rating for a neurological condition, to include radiculopathy of the bilateral lower extremities, erectile dysfunction and/or urinary incontinence is warranted. 

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008, September 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

At the Board hearing, the Veteran testified that he is not contesting the ratings assigned for his lumbar spondylosis, but believes he is entitled to a separate rating for a neurological condition due to his lumbar spondylosis.  Therefore, the Board has characterized the issues as noted above.  

As discussed further below, the Board notes that the Board has recharacterized the Veteran's claims for entitlement to service connection for schizophrenia and depression as a claim for an acquired psychiatric disorder, as noted above.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression; entitlement to an evaluation in excess of 30 percent disabling for pes planus; entitlement to a higher evaluation for service-connected lumbar spondylosis, solely as to whether a separate rating for a neurological condition, to include radiculopathy of the bilateral lower extremities, erectile dysfunction and/or urinary incontinence is warranted; and entitlement to a TDIU prior to December 17, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the October 2015 hearing, the Veteran and his representative expressed the intent to withdraw the appeals of entitlement to an evaluation in excess of 10 percent for residuals, osteotomy of left third metatarsal; and entitlement to a higher evaluation for lumbar spondylosis, evaluated as 10 percent disabling from April 22, 2009, 20 percent from January 18, 2011, and 40 percent from December 17, 2011.

2.  The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from December 17, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeals by the Veteran for the issues of entitlement to an evaluation in excess of 10 percent for residuals, osteotomy of left third metatarsal and entitlement to a higher evaluation for lumbar spondylosis, evaluated as 10 percent disabling from April 22, 2009, 20 percent from January 18, 2011, and 40 percent from December 17, 2011, have been met.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for a TDIU have been met from December 17, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16(a) and (b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdraws must be in writing.  Id.  

In this case, at the October 2015 Board hearing, the Veteran stated his intent to withdraw his appeal on the issue of entitlement to an evaluation in excess of 10 percent for residuals, osteotomy of left third metatarsal.  The Board has not yet issued a decision on these claim.  Accordingly, the criteria for withdrawal of an appeal with regard to the claim have been met. 

At the hearing, the Veteran also testified that he was not contesting higher evaluations for lumbar spondylosis, evaluated as 10 percent disabling from April 22, 2009, 20 percent from January 18, 2011, and 40 percent from December 17, 2011.  He was seeking a higher separate rating for radiculopathy of the bilateral lower extremities due to his service-connected lumbar spondylosis.  Therefore, the Veteran withdrew his claim as to the evaluation of lumbar spondylosis, but the issue of entitlement to service connection for a neurological condition due to the lumbar spondylosis remains before the Board.  See Board Hearing Transcript at 3.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeals is appropriate.  See 38 U.S.C.A. § 7105(d).  Accordingly, the Veteran's appeals are dismissed.

III.  TDIU from December 17, 2011

For the reasons that follow, the Board finds that entitlement to a TDIU is warranted.

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2015).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  Id. 

The Veteran is service-connected for lumbar spondylosis associated with pes planus, rated as 10 percent disabling from April 22, 2009, 20 percent disabling from January 18, 2011, and as 40 percent disabling effective December 17, 2011, pes planus, rated as 30 percent disabling, and residuals, osteotomy of left 3rd metatarsal, rated as 10 percent disabling.  The Veteran had a combined rating of 60 percent.  As the Veteran's lumbar spondylosis is associated with his pes planus, it results from a common etiology with the Veteran's service-connected pes planus, and the two disabilities are considered as one disability for purposes of whether the criteria is met for a schedular TDIU.  Therefore, from December 17, 2011, the Veteran met the minimum schedular requirements for a TDIU.  

At the October 2015 hearing, the Veteran testified that he was a carpenter when he was working prior to 2008.  See Board Hearing Transcript (Transcript) at 29.  He stated that he had worked as a carpenter for 10 to 15 years, and prior to that had worked in janitorial service and driving trucks.  Id. at 33.  The Veteran testified that he started having trouble carrying plywood and getting around.  Id. at 34-35.  He also stated that he had trouble sitting for long periods of time while driving trucks.  Id. at 37.  An October 2015 TDIU application reflects that the Veteran completed high school with no further education or training.  
 
A December 2011 VA examiner found that the Veteran's service-connected foot and back disabilities impacted his ability to work.  The VA examination report indicates the Veteran's spine limitation was very limited.  The VA examiner noted that the Veteran's service-connected lumbar spine condition would impair physical and sedentary employment.  The VA examiner further noted that the Veteran could not stand for more than 10 minutes due to foot pain.  The VA examiner noted that the Veteran's service-connected foot condition would impair physical and sedentary employment.  The VA examiner stated the Veteran quit working 3 to 4 years ago due to his back and feet.

In an October 2015 private opinion, a private vocational rehabilitation consultant opined that the Veteran is vocationally disabled and has been unable to perform any type of substantially gainful occupation since December 2011 due to his service-connected bilateral foot conditions and chronic low back pain, secondary to his foot condition.  The Board finds the opinion to be probative, as the vocational rehabilitation consultant provided a full rationale for the opinion.  

Based on the December 2011 VA examination report, October 2015 private opinion, and the Veteran's testimony, the Board finds that the Veteran is entitled to a TDIU from December 17, 2011, the date he met the schedular criteria for a TDIU.  The overall weight of the evidence indicates the Veteran's service-connected back and feet disabilities render him unable to secure or follow substantially gainful employment.  The October 2015 private consultant specifically found the Veteran was unable to perform any type of substantially gainful occupation since December 2011.  The December 2011 VA examiner also found that the Veteran's back and feet disabilities would impair both physical and sedentary employment.  The Veteran's only occupational experience is in physical occupations.  Therefore, the Board finds that entitlement to a TDIU is warranted, effective December 17, 2011.

ORDER

The appeal of entitlement to an evaluation in excess of 10 percent for residuals, osteotomy of left third metatarsal is dismissed.

The appeal of entitlement to a higher evaluation for service-connected lumbar spondylosis, evaluated as 10 percent disabling from April 22, 2009, 20 percent from January 18, 2011, and 40 percent from December 17, 2011, is dismissed.

Entitlement to a TDIU from December 17, 2011 is granted.

	
REMAND

In regard to the Veteran's claim for a higher rating for a back disability, the Veteran is not contesting the ratings assigned for his low back disability, but believes he is entitled to a separate rating for radiculopathy of the bilateral lower extremities.  As the Veteran has asserted that he has radiculopathy symptoms that he worsened, the claim must be remanded to obtain an opinion as to whether the Veteran has neurological manifestations, to include radiculopathy of the lower extremities, that are related to his service-connected low back disability.  See Transcript at 12.

The Veteran has asserted that he has schizophrenia and depression that are related to his service-connected back and feet disabilities.  The Board notes that the Veteran's claim for entitlement to service connection for depression was initially denied in a May 2008 rating decision.  After the rating decision, the Veteran submitted a statement indicating he wanted to claim entitlement to service connection for depression secondary to service-connected pes planus and osteotomy of the left third metatarsal, indicating he disagreed with the denial of his claim for depression.  The claim for entitlement to service connection for depression was again denied in a September 2008 rating decision.  The Veteran filed a notice of disagreement with the rating decision in April 2009, less than a year after the May 2008 rating decision.  Therefore, although the RO construed the Veteran's claim as a claim to reopen a claim for entitlement to service connection for depression, the Board finds that the claim is an initial claim for entitlement to service connection.  The Veteran has also filed a claim for entitlement to service connection for schizophrenia.  Therefore, the Board has recharacterized the claims as a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In an October 2009 VA opinion, a VA examiner noted a diagnosis of psychosis, not otherwise specified, and found it was less likely as not a result of or due to service.  The VA examiner did not address whether the condition was aggravated by the Veteran's service-connected foot disability.  In a November 2011 VA opinion, a VA examiner found that the Veteran's depression disorder is not caused by, the result of, or aggravated by Veteran's service-connected disabilities of pes planus and residuals, osteotomy of left 3rd metatarsal.  As a rationale, the VA examiner stated that there was "No evidence in records linking the depression complaints and symptoms with the SC disabilities of pes planus and residuals, osteotomy of left 3rd metatarsal.  Psychiatry progress notes indicate that mood symptoms have been intermittent and most likely substance induced."  The November 2011 VA examiner did not fully explain the opinion.  As the October 2009 VA examiner did not fully address whether the Veteran had psychosis, not otherwise specified, that was caused or aggravated by a service-connected disability, and the November 2011 VA examiner did not fully explain the opinion, the Board finds that a new VA examination is warranted to address the etiology of the Veteran's acquired psychiatric disorders.

At the October 2015 hearing, the Veteran testified that his service-connected pes planus symptoms have worsened since his last VA examination in 2011.  See Board Hearing Transcript at 25.  As the Veteran's testimony indicates his symptoms have worsened since his most recent VA examination of record, a remand is necessary for a new VA examination to address his current symptoms.

The issue of entitlement to a TDIU on an extraschedular basis, prior to December 17, 2011, is inextricably intertwined with the issues being remanded.  In light of any new evidence received, the RO should consider whether the Veteran is entitled to entitlement to a TDIU prior to December 17, 2011, on an extraschedular basis.

The Veteran testified that he is currently receiving treatment for his depression at VA.  See Transcript at 43.  The VA treatment records in the file date to February 2016, and indicate he was continuing to receive treatment for his back and mental health.  Consequently, the Board requests the Veteran's complete VA treatment records from February 2016 to present.  

At the hearing, the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits.  It does not appear that any attempts have been made to obtain the records.  See Transcript at 6.  As they may be relevant to the claim, an attempt should be made to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from February 2016 to present.  If no records are available, the claims folder must indicate this fact.

2.  Obtain the Veteran's SSA records.  Document all attempts to obtain the records.  If no records are available, the claims folder must indicate this fact.

3.  Schedule the Veteran for a VA examination to address whether the Veteran has any neurological manifestations, to include radiculopathy of the bilateral lower extremities, erectile dysfunction and/or urinary incontinence, that are caused by his service-connected low back disability.

The VA examiner should conduct all examinations necessary to address this claim, to include a nerve conduction study.

Forward the virtual claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of steps 1 and 2, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his bilateral pes planus.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the virtual claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  After completion of steps 1 and 2, schedule the Veteran for a VA examination to address the following:

(a)  Identify all psychiatric disorders, to include schizophrenia, psychosis not otherwise specified, and depression.  The VA examiner should address whether any previous psychiatric diagnoses have resolved during the appeal period.

(b)  Provide an opinion as to whether any psychiatric disorder diagnosed, to include schizophrenia and depression, is at least as likely as not (at least a 50 percent probability) related to service.

(c)  Provide an opinion as to whether any psychiatric disorder diagnosed, to include schizophrenia and depression, is at least as likely as not (at least a 50 percent probability) caused or aggravated by a service-connected disability, to include service-connected low back and foot disabilities.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression;  entitlement to an evaluation in excess of 30 percent disabling for pes planus; entitlement to a higher evaluation for service-connected lumbar spondylosis, solely  as to whether a separate rating for a neurological condition, to include radiculopathy of the bilateral lower extremities, erectile dysfunction and/or urinary incontinence is warranted; and entitlement to a TDIU prior to December 17, 2011.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


